              Case 6:14-bk-02843-KSJ        Doc 93     Filed 07/12/19    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
In re:
                                                             Case No. 6:14-bk-02843-ABB
POURIA BIDHENDI                                              Chapter 13

            Debtor,
__________________________/


                RESPONSE TO TRUSTEE’S MOTION TO DISMISS CASE
                FOR INCURRING 2015, 2016 POST PETTION TAX DEBT

         THE DEBTOR, POURIA BIDHENDI (“the Debtor”), by and through his undersigned

counsel, file this, his response to the Trustee’s Motion to Dismiss Case for Incurring 2015, 2016

Post Petition Tax Debt (“Motion to Dismiss”) (Doc. No. 92), and would show:

         1.     The Debtor is a debtor before the Court with respect to this Chapter 13 case.

         2.     The Debtor, by and thru his undersigned counsel, will be filing a separate Motion

for Tax Debt to Survive the Plan, and request for hearing.
            Case 6:14-bk-02843-KSJ         Doc 93     Filed 07/12/19     Page 2 of 2




       WHEREFORE, for the foregoing reasons, POURIA BIDHENDI respectfully requests

that the Motion to Dismiss be denied; and for any and such other and further relief as this Court

deems just and equitable.




                                             /s/ Scott W. Spradley
                                             Scott W. Spradley
                                             Fla. Bar #782467
                                             Law Offices of Scott W. Spradley, P.A.
                                             109 South 5th Street
                                             P.O. Box 1
                                             Flagler Beach, FL 32136
                                             Tel: 386/693-4935
                                             Fax: 386/693-4937
                                             scott@flaglerbeachlaw.com
                                             Attorneys for the Debtor



                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on July 12, 2019 the following party was served by U.S. first class
mail, postage prepaid, or by electronic mail:

Laurie K. Weatherford
Post Office Box 3450
Winter Park, FL 32790


                                                     /s/ Scott W. Spradley
                                                     Scott W. Spradley




                                                2
